ORDER
A majority of the judges of this Court in regular service have voted for rehearing of these cases en banc. Sixth Circuit Rule 14 provides as follows:
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket as a pending appeal.
Accordingly, it is ORDERED that the previous decision and judgment of this court, 605 F.2d 260, is vacated, the mandate is stayed and these cases are restored to the docket as pending appeals.
The Clerk will direct the parties to file supplemental briefs and the cases will be scheduled during the February, 1980 session.